Citation Nr: 1412743	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial evaluation in excess of 10 percent for service connected chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	 Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to November 2002 and October 2003 to February 2005.  The Veteran had additional active service from August 2005 to June 2006; however, this service has been characterized as other than honorable and, as such, shall not be considered for compensation purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2010, the Veteran's claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran was provided with a Travel Board hearing in May 2012 before the undersigned Veteran's Law Judge.  A copy of the transcript has been associated with the claims file.

A review of the Veteran's Virtual VA electronic claims file revealed copies of VA outpatient treatment records.

The Board notes that, on two separate occasions, the Veteran has filed notices of disagreement for issues denied by rating decisions that are not currently before the Board.  In March 2012, the Veteran submitted a notice of disagreement for the issues of a sleep disorder and acid reflux, both claimed as secondary to PTSD, that were denied in a February 2012 rating decision.  No statement of the case has been provided for these issues to date.  Additionally, in April 2013, the Veteran submitted a notice of disagreement for a May 2012 rating decision that denied the issue of entitlement to medical care for a non-service connected psychiatric disability.  Again, no statement of the case has been provided for this issue to date.  Finally, the Veteran also indicated his intention to file a claim for a total disability evaluation based upon individual unemployability (TDIU) in his March 2012 notice of disagreement.  This issue has not been previously adjudicated.  Thus, the aforementioned issues have been raised by the record, but have not been adjudicated or provided requisite due process by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include remand for the issue of statements of the case as discussed in the REMAND portion below.  

The issue of entitlement to an increased initial evaluation in excess of 10 percent for service connected chronic lumbosacral strain addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has PTSD.

2.  The Veteran's claimed stressor relates to fear of hostile military or terrorist activity.

3.  The Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.

4.  The Veteran's PTSD is related to the claimed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION



VCAA
As the Board's decision to grant service connection for PTSD is completely favorable, no further action is required for this issue to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.
Legal Criteria
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing a required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that: are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or, are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Id.

Under the amendments, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  For these purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Analysis

In the present case, the Board finds that the Veteran has PTSD.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The medical evidence of record, via the Veteran's private and VA outpatient treatment records, show that he has been continuously diagnosed with PTSD in accordance with the DSM IV criteria, showing evidence of intrusive and distressing memories, nightmares, flashbacks, cold sweats during sleep, avoidance of people and places, hyperarousal and hypersensitivity, including startle effect and jumping at loud noises.  The Veteran was initially diagnosed with acute PTSD in May 2005.  However, from December 2006 to present, the Veteran has consistently been diagnosed with chronic PTSD.  Accordingly, the Board finds that the Veteran's current diagnosis of PTSD has been appropriately rendered.  See 38 C.F.R. § 4.125.

The Board also finds that the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity.  Specifically, in statements dated in July 2010 and January 2011, the Veteran stated that he witnessed an occasion in which his unit came across several mutilated bodies at an Iraqi checkpoint.  He additionally stated that, during an investigation of an improvised explosive device at another checkpoint, the Veteran and his squad had to engage an approaching car with gunfire and he had to pull out one of the occupants from the vehicle.

The Board finds, further, that the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.  Specifically, the Veteran's DD-214 Form for the period of service from October 2003 to February 2005 confirms that he served in an imminent danger area during his first deployment to Iraq.  The Veteran's Military Occupational Specialty (MOS) was a combat engineer.  Additionally, the Veteran completed a post-combat deployment questionnaire upon return from his deployment in which it indicated that he had fired his weapon during engagement with the enemy.  Accordingly, and as there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient to establish the occurrence of the claimed in-service stressor.

Finally, the evidence establishes a link between current symptoms and the claimed in-service stressor.  Specifically, in June 2012 a licensed psychologist confirmed, after a thorough examination, that the Veteran's claimed stressor was adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Although the psychologist was not a VA psychiatrist or contracted by the VA, she did indicate that she reviewed the Veteran's claims file, to include his stressor statements regarding the mutilated bodies and car incident, and provided a diagnosis of PTSD based upon the DSM IV criteria.  This diagnosis was found to be based upon the same facts and symptoms and consistent with the prior diagnoses of PTSD that the Veteran had received from VA outpatient treatment providers.  The psychologist noted that the Veteran's diagnosis of PTSD was as least as likely as not based upon "fear of hostile military or terrorist activity" while stationed in Iraq during his first deployment.  

Because the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a new VA examination as well as the issuance of statements of the case for the Veteran's previous notices of disagreement.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran contends that his service connected chronic lumbosacral strain is worse than reflected by his initial evaluation of 10 percent.

The Board notes that the Veteran was provided with a VA examination in April 2010.  At the examination, the Veteran complained of pain associated with his condition, that was aggravated by bending and lifting.  He additionally complained of paresthesias that radiates down the lateral right extremity to the right foot.  The Veteran reported difficulty walking due to his back pain. The Veteran indicated that he no longer worked due to his back pain and last worked in 2008.  He also indicated additional difficulties playing with his daughter due to his pain.  The Veteran was provided range of motion testing that revealed a flexion of 90 degrees, extension of 30 degrees, bilateral lateral flexion of 45 degrees, and bilateral lateral rotation of 60 degrees, all with end of range pain.  There was no additional loss of motion or pain noted upon repetition.  Imaging revealed a normal x-ray.  It was indicated that the Veteran did not use any functional aids for his spine.  The Veteran was diagnosed with chronic lumbosacral strain.

Subsequent outpatient treatment records, however, show that the Veteran began complaining of worsening pain and limitation of motion.  In an August 2010 assessment for his Social Security Administration disability, range of motion testing revealed a decrease in all movements with a flexion of 70 degrees, extension of 15 degrees, bilateral lateral flexion of 15 degrees, and bilateral lateral rotation of 20 degrees.  In an October 2010 VA outpatient treatment record, imaging revealed that the Veteran was diagnosed with degenerative joint disease for the lumbar spine.  Due to worsening pain, the Veteran was prescribed hydrocodone.

At the Veteran's May 2012 Board hearing, the Veteran testified that he has continued to suffer from radicular symptoms in the right leg and that his pain medication makes him drowsy, affecting his functioning.  Additionally, he testified that he now uses a back brace.

Although the April 2010 VA examination was adequate at that time, its contrast with the medical evidence of record and the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The medical record has shown and the Veteran has reported worsening symptoms since the April 2010 VA examination, to include further decreased range of motion, additional diagnosis of arthritis, worsening pain requiring medication with side effects that affects daily functioning, and the use of assistive devices.  Furthermore, the last VA examination of record is almost four years old.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's chronic lumbosacral strain.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Last, remand is required to provide the Veteran with statements of the case for the issues of entitlement to service connection for a sleep disorder and acid reflux, both secondary to PTSD, as well as entitlement to medical care for a non-service connected psychiatric disability.  In February 2012 and May 2012 rating decisions, the RO denied entitlement to the claimed issues. The Veteran submitted notices of disagreement respectively in March 2012 and April 2013, appealing the decisions with regard to the aforementioned issues.  To date, no statements of the case have been issued for these claims.  No evidence is contained in the claims file showing that the Veteran withdrew these claims.

An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincoln v. West, 12 Vet. App 238, 240-241.  Thus, these claims are remanded for the issuance of statements of the case addressing the Veteran's claims for service connection for a sleep disorder and acid reflux, both secondary to PTSD, as well as entitlement to medical care for a non-service connected psychiatric disability.  See 38 C.F.R. §§ 3.160(c), 19.26 (2013).  See also Manlincoln, 12 Vet. App. at 240-241.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO should issue a Statement of the Case to the Veteran, addressing the issues of entitlement to service connection for a sleep disorder and acid reflux, both secondary to PTSD, as well as entitlement to medical care for a non-service connected psychiatric disability. The Veteran must be advised of the time limit in which he may file a substantive appeal. 38 C.F.R. § 20.302(b).  To perfect the appeal, he must timely file a substantive appeal; otherwise the appeal should be closed without returning to the Board.

3. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination by a qualified physician to provide a current assessment of the severity of the Veteran's chronic lumbosacral strain.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All required testing must be performed.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


